I Li anDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 7/12/2022 has been entered. Claims 1-2 and 4-12 remain pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “stores a location of a body part” and “restarted from the stored body part” which encompasses the human body. Claims 2 and 5-8 are rejected on the same grounds due to their dependency. For the purposes of examination, the limitation will be interpreted as --stores a location of the thermal ceramic module-- and --restarted from the stored location of the thermal ceramic module--.
Claim Objections
Claims 1- 2 and 4-12 are objected to because of the following informalities:  
In claim 1: “and initializes the time which has passed when the pressure varies in the predetermined time” should be corrected to --re-initializes the time which has passed when the pressure varies in the predetermined time--. According to applicant’s specification, this phrase means that the predetermined time restarts if the user is detected and then it is detected that the user gets up or moves around, indicating that the user is not ready (see page 12, lines 10-19 of applicant’s specification). Therefore, the claim should read that the predetermined time is re-initialized. 
In claim 9: “storing a location of a body part when the massage mode is paused”” should be corrected to --storing a location of the thermal ceramic module along the body when the massage mode is paused--. According to applicant’s specification, the pause feature stores the location of the module along the body so that it may be restarted at that point. 
Appropriate correction is required.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2013/0253390) in view of Jeon et al. (US PGPub 2013/0110007), further in view of Kim (WO 02/069880), and further in view of Kobayashi (US PGPub 2004/0034314), and further in view of Eberhardt (US PGPub 2016/0000647).
Regarding claim 1, Park teaches a thermo-therapeutic apparatus (see abstract and Fig. 1) comprising: 
a thermal module including (see Fig. 1; see paragraph 70, element 210 is a moxibustion device, providing heat) a body (Fig. 3, 400), a first supporting plate located on the 5body (Fig. 3, 200), a second supporting plate located on the first supporting plate (Fig. 8, 220), an ascending and descending driving part coupled to a lower portion of the first supporting plate and configured to move the first supporting plate in a vertical direction on the basis of the body (Fig. 3, 310; see paragraph 86) and a member coupled to the second supporting plate (Fig. 2,210).
Park is silent on a member being ceramic.
However, Jeon teaches an analogous thermotherapy device comprised of thermal members (see abstract and Fig. 1) wherein the member is ceramic (see paragraph 4). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal members of Park to be ceramic, as taught by Jeon, for the purpose of using a material known in the art that can radiate heat for thermal therapy (see paragraph 4 of Jeon).
Park further does not teach a weight sensor provided on a lower surface of the second supporting plate to sense a 10body pressure of a user and a controller configured to control setting and performance of a massage mode of the thermal ceramic module, wherein the controller controls a driving height of the ascending and descending driving part according to the body pressure of the user sensed by the weight sensor, to provide the same pressure to the user through the ceramic member on the basis of a 15predetermined desired intensity.
However, Kim teaches an analogous thermotherapeutic apparatus (see abstract) wherein a weight sensor is provided on a lower surface (Fig. 7, pressure sensor 214) to sense a 10body pressure of a user (see page 24, lines 24-27) and a controller configured to control setting and performance of a massage mode of the thermal module (Fig. 7, 112), wherein the controller controls a driving height of the ascending and descending driving part according to the body pressure of the user sensed by the weight sensor, to provide the same pressure to the user through the ceramic member on the basis of a 15predetermined desired intensity (see page 24 line 19 - page 25 line 2; see also Fig. 7, the thermotherapeutic member is moved vertically to apply desired pressure based on the measured pressure from the sensor).
Park and Kim both teach improved methods of applying thermotherapy with acupressure (see Park paragraph 5; see Kim page 1). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal module of Park to be controlled based on pressure sensor readings, as taught by Kim, for the purpose of using a control system that takes into account the user’s body and movement to provide effective treatment (see Kim page 5, lines 17-22).
Park further does not teach wherein the controller controls the thermal ceramic module so that the massage mode is automatically started when a predetermined time passes without a predetermined change of the pressure after the weight sensor senses a pressure greater than or equal to a first reference pressure, and initializes the time which has passed when the pressure varies in the predetermined time, 
However, Kobayashi teaches an analogous method of controlling a massage device (see Fig. 1 and paragraphs 36 and 38, the inflatable bladders 5g, 5h can provide massage to the user sitting in the chair) wherein the controller controls the thermal ceramic module so that the massage mode is automatically started (see paragraphs 42-46, once the controller has determined that the predetermined time has passed after detection of a user sitting, the control circuit “actuates the compressor 9 from the just-mentioned situation to start expansion of the air bags for direct pressurization of muscles of the legs”)when a predetermined time passes without a predetermined change of the pressure after the weight sensor senses a pressure greater than or equal to a first reference pressure (see paragraph 37, the when the occupant sits the pressure applied to pressure sensor 7 is increased from no pressure to the pressure of the user, the pressure of the user being the first reference pressure, see paragraphs 41-42, the controller determines if the user has been sitting for a predetermined amount of time e.g. 3 hours) and initializes the time which has passed when the pressure varies in the predetermined time (see paragraphs 42, 45, and 56, the massage mode only starts when the seat has detected a user is seated for the entire predetermined time, if the user gets up within the predetermined time i.e. 3 hours from when the user first sits, the timer restarts; as stated above, according to applicant’s specification, this phrase means that the time restarts if the pressure varies indicating the user is still moving) ,
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to automatically start the device when weight is sensed for a predetermined period of time and only starting the timer when the user has been detected as sitting, as taught by Kobayashi, for the purpose of performing massage only when needed and avoiding wasteful operation (see paragraph 56 of Kobayashi).
Park further does not teach wherein the controller controls the thermal ceramic module so that the massage mode is automatically paused while the massage mode is performed when a predetermined time passes after the weight sensor senses a pressure lower than or equal to a second reference pressure which is lower than the first reference pressure, and stores a location of a body part when the massage mode is paused, wherein the controller controls the thermal ceramic module so that the massage mode is re-started from the stored body part when the weight sensor re-senses a pressure greater than or equal to the first reference pressure in a predetermined time after the massage mode is paused. 
However, Eberhardt teaches an analogous massager (see abstract) that teaches the concept of controlling the device so that the massage mode is automatically paused while the massage mode is performed when a predetermined time passes after the sensor senses the user is no longer present (see paragraph 60, when the foot presence sensor 72 detects that the user has removed their foot, the control unit 42 pauses operation of the motor of the massage unit) and wherein the controller controls the massager so that the massage mode is re-started when the sensor re-senses the user in a predetermined time after the massage mode is paused (see paragraph 60, if the timer does not expire and the user’s foot is re-sensed, then the massage continues from the stored position in the treatment).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Park to have a pause feature that pauses the massage when the user is not detected and restarts the massage if the user is re-detected within a certain time period, as taught by Eberhardt, for the purpose of improving the life of the batteries and conserving power (see paragraph 60 of Eberhardt). Park, as modified, teaches wherein the controller controls the thermal ceramic module (see Fig. 1, thermal module 200) so that the massage mode is automatically paused while the massage mode is performed when a predetermined time passes after the weight sensor senses a pressure lower than or equal to a second reference pressure which is lower than the first reference pressure (as modified by Eberhardt, Park would pause the massage mode when the user is not detected, as modified by Kobayashi, the user is detected with a weight sensor, it would determine that the user is not present when it senses a pressure equal to a second reference pressure of 0) and stores a location of a body part when the massage mode is paused (Park teaches that the thermal module moves along the body, longitudinally along the support in which it is installed, see Fig. 1 and paragraphs 64-66; as modified by Eberhardt to pause, when the controller of Park pauses the massage module, the location along the support unit would be stored as it is paused and not reset), wherein the controller controls the thermal ceramic module so that the massage mode is re-started from the stored body part when the weight sensor re-senses a pressure greater than or equal to the first reference pressure in a predetermined time after the massage mode is paused (as modified by Eberhardt, the thermal module of Park would re-start when the user is detected within the timer period that starts running after it is paused, it would be obvious to one skilled in the art to re-start the thermal module of Park from the location it was paused as the massage operation is being paused, not stopped, it is inherent that it would restart at the same position because, if not, it wouldn’t be a pause function it would be a re-set or restart function).
Regarding claim 2, Park, as modified by Kim, further teaches a storage part in which driving height adjustment information of the ascending and descending driving part corresponding to the predetermined desired intensity based on the body pressure of a body part as reference height information is stored, (see Kim Fig. 11, S404; controller 112 stores information related to massage settings; see also Kim Fig. 7, vertical movement control means 210; see pg 24, lines 19-27, the cpu stores the height information for controlling pressure applied by the therapeutic members), wherein the controller controls the driving height of the ascending and descending driving part with reference to the driving height adjustment information according to the body pressure sensed by the weight sensor (see Kim Fig. 11, step S410; see page 27, lines 18-23).
Regarding claim 5, Park, as modified by Takashi, further teaches wherein the controller determines 10whether the predetermined time passes after the massage mode is paused, and controls the thermal ceramic module so that the massage mode is automatically ended when the predetermined time passes (see paragraph 19 and 70 of Takashi, if the user does not return to the device, the massage operation is stopped).
Regarding claim 6, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored, wherein the controller stores current massage mode setting information in the storage part as the user specific information when the massage mode of the thermal ceramic module 20is ended.
However, Kim teaches an analogous thermotherapeutic apparatus (see abstract) comprising a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored (see pg 16, lines 4-10), wherein the controller stores current massage mode setting information in the storage part as the user specific information when the massage mode of the thermal ceramic module 20is ended (see pg 16 line 26 - pg 17 line 2; see also Fig. 5, the CPU stores user data after a session).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Park to store user settings, as taught by Kim, for the purpose of making the massage easily tailored to repeat users of the device without configuring settings each time.
Regarding claim 7, Park teaches all previous elements of the claim as stated above. Park further teaches a horizontal conveying motor (Fig. 1, 2) configured to horizontally drive the thermal ceramic module (see paragraph 66). 
Park does not teach a storage part configured to store body type information corresponding to body pressure distribution and a current variation amount of the horizontal conveying motor, wherein the controller determines a body type of the user with reference to the body 30type information according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according to a location.
However, Jeon teaches an analogous thermotherapy device (see abstract) comprising a storage part (Fig. 5; see paragraph 53, the control unit stores information) configured to store body type information corresponding to at least one of body pressure distribution and a current variation amount of the horizontal conveying motor (see paragraphs 91-93), wherein the controller determines a body type of the user with reference to the body 30type information according to body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according to a location (see Fig. 6, S420; see paragraphs 93-94 and 114-119; the shape of a user’s back is determined from the variation in voltage of the motor during scanning of the back, the variation in voltage is caused by the body weight distribution of the user, the higher the pressure, the higher the load value increases).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to determine body type information from sensor readings, as taught by Jeon, for the purpose of tailoring the thermotherapy to individual requirements (see Jeon paragraph 5).
Regarding claim 8, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored, wherein the controller stores current massage mode setting information in the storage part as the user specific information when the massage mode of the thermal ceramic module 20is ended.
However, Kim teaches an analogous thermotherapeutic apparatus (see abstract) comprising a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored (see pg 16, lines 4-10) and the controller recognizes the user with reference to the user specific information according to the determined body type of the user and automatically sets the massage mode of the thermal ceramic module according to massage mode setting information of the recognized user (see pg 16 lines 4-10; see also Fig. 4, s103, previous user data used to initialize therapy).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Park to store user settings and operate based on stored information, as taught by Kim, for the purpose of making the massage easily tailored to repeat users of the device without configuring settings each time.
Regarding claim 9, Park teaches a method for controlling a thermo-therapeutic apparatus (see abstract and Fig. 1) comprising: 
Setting a massage mode of a thermal module including (see Fig. 1 and paragraph 110; a massage mode must be set to provide therapy) a body (Fig. 3, 400), a first supporting plate located on the 5body (Fig. 3, 200), a second supporting plate located on the first supporting plate (Fig. 8, 220), an ascending and descending driving part coupled to a lower portion of the first supporting plate and configured to move the first supporting plate in a vertical direction on the basis of the body (Fig. 2, 310; see paragraph 86) and a member coupled to the second supporting plate (Fig. 2,210; see paragraph 70); 
Park is silent on the thermal member being ceramic.
However, Jeon teaches an analogous thermotherapy device comprised of thermal members (see abstract and Fig. 1) wherein the member is ceramic (see paragraph 4). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal members of Park to be ceramic, as taught by Jeon, for the purpose of using a material known in the art that can radiate heat for thermal therapy (see paragraph 4 of Jeon).
Park further does not teach a sensing a body pressure of a user through a weight sensor provided on a lower surface of the second supporting plate; and controlling performance of the massage mode of the thermal ceramic module, wherein 20a driving height of the ascending and descending driving part is controlled according to the body pressure of the user sensed by the weight sensor to provide the same pressure to the user through the ceramic member on the basis of a predetermined desired intensity.
However, Kim teaches an analogous method of controlling a thermotherapeutic apparatus (see abstract), the method including sensing a body pressure of a user through a weight sensor provided on a lower surface of the second supporting plate (Fig. 7, pressure sensor 214; see page 24, lines 24-27) controlling performance of the massage mode of the thermal ceramic module, wherein 20a driving height of the ascending and descending driving part is controlled according to the body pressure of the user sensed by the weight sensor to provide the same pressure to the user through the ceramic member on the basis of a predetermined desired intensity (see page 24 line 19 - page 25 line 2; see also Fig. 7, the thermotherapeutic member is moved vertically to apply desired pressure based on the measured pressure from the sensor)
Park and Kim both teach improved methods of applying thermotherapy with acupressure (see Park paragraph 5; see Kim page 1). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal module of Park to be controlled based on pressure sensor readings, as taught by Kim, for the purpose of using a control system that takes into account the user’s body and movement to provide effective treatment (see Kim page 5, lines 17-22).
Park further does not teach a first determining operation which determines whether a predetermined time passes without a predetermined change of the pressure after the weight sensor senses a pressure greater than or equal to a first reference pressure; initializing the time which has passed when the pressure varies; automatically starting the massage mode of the thermal ceramic module only when a state in which the pressure is greater than or equal to the first reference pressure and does not vary for the predetermined time.
However, Kobayashi teaches an analogous method of controlling a massage device (see Fig. 1 and paragraphs 36 and 38, the inflatable bladders 5g, 5h can provide massage to the user sitting in the chair) comprising a first determining operation which determines whether a predetermined time passes without a predetermined change of the pressure after the weight sensor senses a pressure greater than or equal to a first reference pressure (see paragraph 37, the when the occupant sits the pressure applied to pressure sensor 7 is increased from no pressure to the pressure of the user, the first reference pressure being the pressure of the user, see paragraphs 41-42, the controller determines if the user has been sitting for a predetermined amount of time e.g. 3 hours); initializing the time which has passed when the pressure varies in the predetermined time (see paragraphs 42, 45, and 56, the massage mode only starts when the seat has detected a user is seated for the entire predetermined time e.g. 3 hours, if the user gets up, the timer restarts; as stated above, according to applicant’s specification, this phrase means that the time restarts if the pressure varies indicating the user is still moving) and automatically starting the massage mode of the thermal ceramic module only when a state in which the pressure is greater than or equal to the first reference pressure and does not vary for the predetermined time (see paragraphs 41-42, the controller determines if the user has been sitting for a predetermined amount of time e.g. 3 hours and then starts the massage automatically if the user has been present for that amount of time).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to automatically start the device when weight is sensed for a predetermined period of time and only starting the timer when the user has been detected as sitting, as taught by Kobayashi, for the purpose of performing massage only when needed and avoiding wasteful operation (see paragraph 56 of Kobayashi).
Park further does not teach a second determining operation which determines whether a predetermined time passes after the weight sensor senses a pressure lower than or equal to a second reference pressure which is lower than the first reference pressure while the massage mode is performed; automatically pausing the massage mode of the thermal ceramic module when the predetermined time passes; storing a location of a body part when the massage mode is paused; and re-starting again of the massage mode of the thermal ceramic module from the stored body part when the weight sensor re-senses a pressure greater than or equal to the first reference pressure in a predetermined time after the massage mode is paused.
However, Eberhardt teaches an analogous method of controlling a massager (see abstract) and teaches the concept of determining whether a predetermined time passes after the presence sensor senses a user is no longer present during the massage (see paragraph 60, when the foot presence sensor 72 detects that the user has removed their foot, the control unit 42 pauses operation of the motor of the massage unit); automatically pausing the massage mode when the predetermined time passes (see paragraph 60, when user isn’t detected, the massage is paused); and re-starting again the massage mode when the user is re-detected in a predetermined time after the massage mode is paused (see paragraph 60, if the timer does not expire and the user’s foot is re-sensed, then the massage continues from the stored position in the treatment).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Park to have a pause feature that pauses the massage when the user is not detected and restarts the massage if the user is re-detected within a certain time period, as taught by Eberhardt, for the purpose of improving the life of the batteries and conserving power (see paragraph 60 of Eberhardt). Park, as modified, teaches a second determining operation which determines whether a predetermined time passes after the weight sensor senses a pressure lower than or equal to a second reference pressure which is lower than the first reference pressure while the massage mode is performed (as modified by Eberhardt, Park would pause the massage mode when the user is not detected, as modified by Kobayashi, the user is detected with a weight sensor, it would determine that the user is not present when it senses a pressure equal to a second reference pressure of 0); automatically pausing the massage mode of the thermal ceramic module when the predetermined time passes (as modified by Eberhardt, Park would pause after the user is not detected in a predetermined amount of time i.e. 1 second); storing a location of a body part when the massage mode is paused (Park teaches that the thermal module moves along the body, longitudinally along the support in which it is installed, see Fig. 1 and paragraphs 64-66; as modified by Eberhardt to pause, when the controller of Park pauses the massage module, the location along the support unit would be stored as it is paused and not reset); and re-starting again of the massage mode of the thermal ceramic module from the stored body part when the weight sensor re-senses a pressure greater than or equal to the first reference pressure in a predetermined time after the massage mode is paused (as modified by Eberhardt, the thermal module of Park would re-start when the user is detected within the timer period that starts running after it is paused, it would be obvious to one skilled in the art to re-start the thermal module of Park from the location it was paused as the massage operation is being paused, not stopped, it is inherent that it would restart at the same position because, if not, it wouldn’t be a pause function it would be a re-set or restart function).

Regarding claim 10, Park, as modified by Kim, further teaches providing reference height information of the ascending and descending driving part is stored according to the desired intensity (see Kim Fig. 11, S404; controller 112 stores information related to massage setting height), wherein the controlling includes calculating driving height adjustment information according to the body pressure sensed on the basis of the reference height information (see Kim 7, vertical movement control means 210; see pg 24, lines 19-27, the cpu stores the height information for controlling pressure applied by the therapeutic members) and controlling the driving height of the ascending and descending driving part with reference to the driving height adjustment information according to the body pressure sensed by the weight sensor (see Kim Fig. 11, step S410; see page 27, lines 18-23).
Regarding claim 11, Park, as modified, further teaches a third determining operation which determines whether a predetermined time passes 15after the massage mode is paused (see paragraph 60, a timer runs when the operation is paused); and automatically ending the massage mode of the thermal ceramic module when the predetermined time passes (see paragraph 60, if the foot is replaced before the timer is expired, the motor is reactivated, therefore, if the foot is not replaced in the timer predetermined period, the massage is ended).
Regarding claim 12, Park teaches all previous elements of the claim as stated above. Park further teaches a horizontal conveying motor (Fig. 1, 2) configured to horizontally drive the thermal ceramic module (see paragraph 66).
Park does not teach providing body type information corresponding to at least one of body pressure distribution and a current variation amount of a horizontal conveying motor configured to horizontally drive the thermal ceramic module;  25sensing a body pressure for a body part of the user and a current change of the horizontal conveying motor according to a location; determining a body type of the user with reference to the body type information according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor and a current variation amount of the horizontal conveying 30motor according to a location; 
However, Jeon teaches an analogous method of controlling a thermotherapy device (see abstract) comprising providing body type information corresponding to at least one of body pressure distribution and a current variation amount of a horizontal conveying motor configured to horizontally drive the thermal ceramic module (Fig. 5; see paragraph 53, the control unit stores information; see paragraphs 91-93), sensing a body pressure for a body part of the user and a current change of the horizontal conveying motor according to a location (see Fig. 6, S420; see paragraphs 114-119); determining a body type of the user with reference to the body 30type information according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according to a location (see Fig. 6, S420; see paragraphs 114-119; the shape of a user’s back is determined from the variation in voltage of the motor during scanning of the back); 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to determine body type information from sensor readings, as taught by Jeon, for the purpose of tailoring the thermotherapy to individual requirements (see Jeon paragraph 5). 
Park further does not teach recognizing the user with reference to user specific information according to the determined body type of the user in the case in which the user specific information including the body type, a weight, and massage mode setting information of the user is stored in advance when the former massage mode is ended; and 25automatically setting the massage mode of the thermal ceramic module according to the massage mode setting information of the recognized user.
However, Kim teaches an analogous method of controlling a thermotherapeutic apparatus (see abstract) recognizing the user with reference to user specific information including a body type, a weight, and massage mode setting information of the user (see pg 16, lines 4-10; in modifying the modified Park with Jeon, the information includes body type) is stored in advance when the former massage mode is ended (see pg 16 line 26 - pg 17 line 2; see also Fig. 5, the CPU stores user data after a session); and automatically setting the massage mode of the thermal ceramic module according to massage mode setting information of the recognized user (see pg 16 lines 4-10; see also Fig. 4, s103, previous user data used to initialize therapy).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Park to store user settings and operate based on stored information, as taught by Kim, for the purpose of making the massage easily tailored to repeat users of the device without configuring settings each time.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 6-7, filed 7/12/2022, with respect to the rejections of claims 1 and 9 under Takashi have been fully considered and are persuasive.  However, applicant’s arguments are based on a newly added limitation of the pause feature storing a location of the massage module when it is paused and restarting the massage mode if the user is detected within a predetermined time after the pause begins. This newly added limitation is now rejected under Park as modified by Eberhardt. Eberhardt teaches a massager that pauses when a user is not detected and begins a timer at that point, the massager will restart if the user is detected before the timer is expired. As stated above, the modification results in Park starting from the location it was paused at as Park’s massager is one that moves up and down the body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785